         Case 1:19-cv-04233-ALC Document 48 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                           2/18/2021
SOUTHERN DISTRICT OF NEW YORK

 KIRAN VUPPALA,

                                 Plaintiff,
                                                             1:19-cv-04233 (ALC)
                     -against-
                                                             Order
 J.P.G. LLC, a New York limited liability
 company d/b/a PHILIP MARIE, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of the Parties’ eighth request for a stay. ECF No. 47. The Parties

are hereby GRANTED a stay for a period of 30 days from the date of this order.

       The Court will hold a status conference in this case on March 19, 2021 at 11:00 a.m. The

Parties should contact the Court at 1-888-363-4749 (access code: 3768660).

SO ORDERED.

Dated: February 18, 2021                             ___________________________________
       New York, New York                                  ANDREW L. CARTER, JR.
                                                           United States District Judge
